Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the primary reason for allowance is that the prior art fails to teach or reasonably suggest a dividing unit to vertically divide the image signal into a plurality of regions; a detection unit configured to detect a flicker based on a signal level of each of the plurality of regions; wherein the detection unit, in a case where the plurality of image captures are performed, by adjusting a phase of a flicker appearing in each of the plurality of image signals obtained by the plurality of image captures, detects a flicker from the plurality of image signals; in combination with the other elements of the claim.  The closest prior art discloses detecting flicker in an camera system capable of HDR imaging, but does not disclose adjusting a phase of flicker appearing in each of the plurality of image signals obtained by the plurality of image captures, when detecting a flicker from the plurality of image signals.  The “unit” language was reviewed for claim interpretations under 35 U.S.C. 112(f).  However, the Examiner felt an interpretation under 112(f) wasn’t warranted based on the “processor or circuity configured to function as the following units” language.
As for claims 10 and 11, the primary reason for allowance is that the prior art fails to teach or reasonably suggest vertically dividing the image signals into a plurality of regions; detecting a flicker based on a signal level of each of the plurality of regions; wherein in the detecting, in a case where the plurality of image captures are performed, by adjusting a phase of a flicker appearing in each of the plurality of image signals obtained by the plurality of image captures, a flicker from the plurality of image signals is detected; in combination with the other .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        February 2, 2021